Case 1:19-cr-00338-WJM Document 23 Filed 01/22/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


CASE NO. 19-cr-00338-WJM

UNITED STATES OF AMERICA,

             Plaintiff,

v.

KASSANDRA SIOMARA LARA,

           Defendant.
______________________________________________________________________

            DEFENDANT’S MOTION FOR A VARIANT SENTENCE
                       OF STRAIGHT PROBATION
______________________________________________________________________

      COMES NOW, Defendant (hereinafter “Ms. Lara”), by and through undersigned

counsel, and seeks a sentence of straight probation. In support, Ms. Lara states that:

      1.     Ms. Lara seeks a sentence of probation and no community confinement or

home detention. Likewise, Probation recommends a sentence of probation without any

community confinement or home detention. Although not so denominated, that is a

slight variance from Zone B of the guidelines.

      2.     There is not much daylight between Ms. Lara’s request, Probation’s

recommendation, and the government’s recommendation in this case. The government

has agreed to recommend a sentence of probation to include six months of community

confinement or home detention. That recommendation is within the Zone B guideline.

      3.     Probation succinctly and accurately has summarized why straight

probation is appropriate – sufficient but no greater than necessary to meet sentencing
Case 1:19-cr-00338-WJM Document 23 Filed 01/22/20 USDC Colorado Page 2 of 3




goals. No lengthy explication of 3553 factors is warranted. The essential points

supporting probation alone are:


          •   Ms. Lara’s personal history and characteristics left her open to
              manipulation by others and she allowed herself to be persuaded to
              conduct a straw purchase of a gun.

          •   Ms. Lara has no criminal history and fits well within the group of
              individuals for whom recidivism is minimal.

          •   Ms. Lara needs no further deterrence than this conviction and supervision
              to prevent her committing other crimes.

          •   Even home detention would be unnecessary and wasteful of resources.

      WHEREFORE Defendant respectfully requests a sentence of probation with no

community confinement or home detention, a slight variance from Zone B of the

guidelines.

                                          Respectfully submitted,

                                          VIRGINIA GRADY
                                          Federal Public Defender




                                          s/ Edward R. Harris
                                          Edward R. Harris
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          Edward_Harris@fd.org
                                          Attorney for Defendant




                                             2
Case 1:19-cr-00338-WJM Document 23 Filed 01/22/20 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE


      I hereby certify that on January 22, 2020, I electronically filed the foregoing

                DEFENDANT’S MOTION FOR A VARIANT SENTENCE
                         OF STRAIGHT PROBATION

with the Clerk of Court using the CM/ECF system which will send notification of such filing
to the following e-mail addresses:


Rajiv Mohan, Assistant United States Attorney
       Rajiv.Mohan@usdoj.gov


and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

Kassandra Siomara Lara via U.S. mail



                                         s/ Edward R. Harris
                                         Edward R. Harris
                                         Assistant Federal Public Defender
                                         633 17th Street, Suite 1000
                                         Denver, CO 80202
                                         Telephone: (303) 294-7002
                                         FAX: (303) 294-1192
                                         Edward_Harris@fd.org
                                         Attorney for Defendant




                                            3
